Citation Nr: 0304324	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-08 999
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, wherein the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  By an unappealed March 1992 determination, the RO denied 
entitlement to service connection for PTSD.  The RO properly 
notified the veteran of that determination in May 1992; he 
did not appeal that decision.

3.  Evidence received since the March 1992 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for PTSD, and, in conjunction with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.




CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  
VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claim 
for service connection for PTSD was received before August 
29, 2001.  As such, these regulations, as in effect prior to 
August 29, 2001, are applicable to this appeal.

With respect to notice, in a letter to the veteran, dated in 
December 2001 and in an October 2002 supplemental statement 
of the case, the RO informed the appellant of the evidence 
needed to substantiate the claim, and advised him of VA 
assistance in the development of his claim.  The October 2002 
supplemental statement of the case also provided the veteran 
with the requirements of law with respect to this issue on 
appeal.  The Board believes that it is clear that the VA duty 
to notify has been met.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  As 
indicated in the decision below, it has been determined by 
the Board that new and material evidence has been received in 
order to reopen the veteran's claim for service connection 
for PTSD.  Further development of this aspect of the appeal 
is not warranted.  There is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.   The 
veteran was informed of this decision by letter in May 1992 
and he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. 
§ 7105.  In October 1994, the veteran filed a claim to reopen 
his claim for service connection for PTSD.  

The Board notes that in an October 2002 Supplemental 
Statement of the Case, the indicated that they had reopened 
the veteran's claim for service connection for PTSD and 
adjudicated the issue of entitlement to service connection 
for PTSD on a de novo basis.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Accordingly, the initial issue before the Board is 
as noted on the title page of this decision.  Further, as the 
service connection claim is herein reopened, the veteran is 
not prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the RO's March 1992 
rating decision included the veteran's service medical 
records.  A January 1966 enlistment examination report 
reflects that the veteran was found to have been 
psychiatrically "normal" at service entrance.  A Report of 
Medical History, dated in January 1966, reflects that the 
veteran denied having any nervous trouble of any sort, loss 
of memory,  terrifying or frequent nightmares, or bed 
wetting.  The veteran indicated that he had had depression or 
excessive worry.  In May 1968, the veteran was seen at the 
mental health clinic.  It was noted that initially the 
veteran would not speak, that he did not have any serious 
psychiatric problems, and that he probably had a character 
and behavior disorder.  A February 1970 examination for 
discharge report reflects that the veteran was found to have 
been psychiatrically "normal."  A February 1970 Report of 
Medical History report reflects that the veteran denied 
having any depression or excessive worry, frequent or 
terrifying nightmares, loss of memory or amnesia, bed 
wetting, or nervous trouble of any sort.  

Also of record at the time of the March 1992 rating decision 
were numerous VA treatment and examination reports, dating 
from 1972 to 1992, which reflect that the veteran primarily 
received treatment for unrelated disorders.  A March 1991 VA 
Social Work History and Assessment report reflects that the 
veteran was admitted for psychosocial problems associated 
with PTSD.  The examiner indicated that the veteran talked 
about receiving a diagnosis of PTSD from another facility.  
The examiner suggested that the veteran seek out the PTSD 
program at the VA in order to obtain an official diagnosis of 
PTSD.  The next day, the veteran was admitted to the VA 
domically hospital.  After an evaluation of the veteran, 
which revealed increasing evidence of depression and 
occasional suicidal ideation, a discharge diagnosis of rule 
out PTSD was recorded.  The veteran was transferred to the 
Roseburg VA Medical Center for an additional evaluation.  
Upon admission, it was noted that the veteran had stressed 
that he had various symptoms of PTSD and that he deserved to 
be compensated.  During his course in the hospital, the 
veteran reported that he had recurrent distressful dreams, a 
basic mistrust of the government and that he experienced 
flashbacks.  A discharge diagnosis of dysthmic disorder, rule 
out PTSD was recorded.  

A September 1991 VA clinical note reflects a diagnosis of 
questionable PTSD.  

A review of a January 1992 psychiatric evaluation of the 
veteran reflects that a diagnosis of personality disorder 
with antisocial and passive/aggressive traits was recorded by 
the examiner.  

In a March 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD based on 
a finding that the current clinical evidence did not 
demonstrate that the veteran had a diagnosis of PTSD.  

The evidence added to the record since the March 1992 RO 
denial includes reports of VA clinical treatment and 
evaluation of the veteran, including in December 1994, when a 
diagnosis of probable PTSD partly compensated but untreated 
was entered by a VA psychologist.  

The evidence of record at the time of the March 1992 rating 
decision indicated that the veteran had not been diagnosed 
with PTSD but that only a diagnosis of PTSD to be ruled out 
had been entered.  The evidence received since the March 1992 
rating decision indicates that the veteran has a diagnosis of 
probable PTSD.  As such, the newly submitted medical evidence 
initially clinically demonstrates that there is a probability 
that the veteran has PTSD and that it has not been ruled out.  
As such, the newly submitted evidence, when considered with 
all the evidence of record, is material to the veteran's 
claim, and is so significant it must be considered in order 
to fairly decide the merits of the claim.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted to this extent.



		
	U. R. POWELL
	Acting Member, Board of Veterans' Appeals

										
	IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

